Citation Nr: 1509791	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for hypothyroidism, status-post Grave's disease, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2009, the RO granted a 30 percent disability evaluation for hypothyroidism, status-post Grave's disease, effective March 13, 2007.  The Board denied a rating in excess of 30 percent for hypothyroidism, status-post Grave's disease, in an August 2012 decision.  At that time, the Board also remanded the issue of the Veteran's entitlement to a separate compensable rating for ocular manifestations of Grave's disease, a claim that is distinct from the claim that is presently on appeal.

In May 2013, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the JMR, vacating the Board's August 2012 decision as to the issue of entitlement to an increased rating for hypothyroidism, status-post Grave's disease, and remanded the issue back to the Board for additional adjudication.

In November 2013, the Board, again, denied the Veteran's claim for a rating in excess of 30 percent for hypothyroidism, status-post Grave's disease, and denied the Veteran's claim of entitlement to a separate rating for ocular residuals of Grave's disease.  In June 2014, the Court granted the parties JMR vacating the Board's November 2013 decision and remanded the issue back to the Board for additional development.  Notably, in the June 2014 JMR, the Veteran expressly abandoned his appeal of the Board's denial of a separate rating for ocular residuals of Grave's disease.

In October 2014, pursuant to the June 2014 JMR, the Board remanded the claim for an increased rating in order to determine the current manifestations and severity of the service-connected hypothyroidism, to specifically include an opinion as to whether the Veteran experienced weight gain as a result of his hypothyroid condition, and readjudicate the present claim.  Review of the record reveals that there has been substantial compliance with the Board's remand instructions and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's hypothyroidism, status-post Grave's disease, has resulted in symptoms such as fatigability, continuous need for medication, mental sluggishness, mental disturbance, weight gain, cold intolerance, and sleepiness, but has not resulted in cardiovascular involvement, muscular weakness, or bradycardia.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and not more, for hypothyroidism, status-post Grave's disease, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.119, Diagnostic Code 7903 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that VA provided the required notice in a letter dated May 2007.  Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims file records of his non-VA treatment and provided examinations to assess the nature and severity of his thyroid disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypothyroidism is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness; a 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain; and a 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).

The Veteran contends that he has muscular weakness, weight gain, and mental disturbance due to his hypothyroidism, status-post Grave's disease.  He states that his body does not work in the cold weather, and he has cold intolerance, muscular weakness and muscular pain, cardiovascular involvement, mental disturbance, slowing of thought, weight gain, depression, fatigability, and mental sluggishness.  He also states that he has bulging eyes and facial disfigurement.  

At a VA examination in September 2001, the Veteran reported that he was diagnosed with Grave's disease in 1987, with symptoms including chest pain, rapid heart rate, and weight loss.  He was treated with radioactive iodine and eventually improved.  His thyroid was regulated with Synthroid, and he said that his Synthroid was adjusted from time to time.  He weighed 192 pounds on examination.  The diagnosis was chemically hypothyroid, status-post episode of Grave's disease with thyroiditis and thyroid antibody problems, currently controlled with daily medication.  

At a February 2006 VA examination, the Veteran reported that his condition had been active for 21 years.  The Veteran complained of fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, poor memory, difficulty breathing, and difficulty swallowing due to his thyroid condition.  According to the Veteran, his medication needed constant readjustment to deal with his symptoms.  He described intolerance to cold weather as slowing down in movements, thoughts, and action.  He reported weight gain; his weight went from 170 pounds to 235 pounds within a 6 year period.  He reported that he underwent treatment to correct his weight change including medication adjustment in dosage, and that his thyroid condition resulted in heart problems consisting of the development of heart failure.  He also complained of the slowing of memory, poor energy, or stamina for doing routine daily activities.  Current treatment was Synthroid, 200 mcg daily.  He required continuous treatment to control the condition.  According to the VA examiner, based on the Veteran's history, his functional impairment was increased fatigability, increased daytime sleepiness, slowing of thought process, poor memory, depression, and emotional instability, resulting in 3 times loss of work per month.  Upon examination, he weighed 230 pounds.  He had ocular signs of hyperthyroidism, consisting of mild exophthalmoses of both eyes.  There was no enlargement of the thyroid.  The heart was normal.  There was no hand tremor, and neurological evaluation was normal.  Posture was within normal limits, as was gait.  He required a cane for ambulation because balance was sometimes off.  There was no generalized muscle weakness or muscle wasting.  Examination of the cranial nerves revealed normal findings.  Coordination was within normal limits.  Motor function, sensory function, and reflexes of the upper and lower extremities were within normal limits.  TSH, T3, and T4 were normal.  The diagnosis was hypothyroid, status-post Grave's disease.

At a VA QTC examination in September 2007, the Veteran reported that his condition had been present since 1985.  The condition was not currently active.  The Veteran reported experiencing fatigability, sleepiness, tremors, emotional instability, depression, slowing of thought, poor memory, and difficulty breathing.  He reported intolerance to cold weather, and that the condition had affected his body weight; the Veteran reported having gone from 181 pounds to 249 pounds in 12 months.  Treatment had been given to correct the weight change, primarily Synthroid, which did not help.  The Veteran complained of effects on the heart in that he had chest pains.  He reported that the symptoms that were not responsive to therapy were fatigability, emotional instability, poor memory, difficulty breathing, and depression.  He required continuous treatment to control the condition.  There were no other specific limitations relating to the thyroid condition described by the Veteran.  Upon examination, he weighed 228 pounds.  The eyes were reported as normal, and it was noted that there was no sign of hypothyroidism in the eyes and the thyroid was normal.  The heart was normal.  TSH was low, at 0.052; T3 and T4 uptake were normal.  

At a VA psychiatric examination in November 2007, the Veteran complained of symptoms such as disorganized thought processes, panic attacks, flat affect, and depression.  Memory was within normal limits.  No sluggish thinking was described, and, although he reported a sleeping problem, he said it was that he did not sleep at night.  His symptoms were associated with his lumbar spine condition.  Mental status examination showed appropriate thought process, judgment, abstract thinking, and memory, with pressured speech and difficulty understanding complex commands.  His depression and anxiety were described as severe.  

At a VA QTC examination in December 2008, the Veteran stated that he had active Graves's disease.  He described fatigability, sleepiness, tremor, emotional instability, depression, slowing of thought, and poor memory.  He did not describe difficulty breathing or swallowing.  He reported experiencing panic attacks and occasional tremors.  Fatigability, sleepiness, depression, slowing of thought, poor memory, and depression occurred daily.  He stated that cold or hot weather left him feeling sleepy and fatigued.  He said that he had gained 40 pounds over the past year; he weighed 242 pounds on examination.  He said that his thyroid function test results were variable, and his medication dose was often adjusted.  There were no side effects to thyroid hormone replacement.  The examiner stated that the subjective factors were sleepiness, fatigability, depression, and tremor.  The objective factors were fine tremor on outstretched arms, normal deep tendon reflexes, and mild exophthalmoses.  The thyroid condition produced eye and vision abnormalities, tremor and mental problems.  Thyroid function tests revealed a low TSH, which the examiner stated may indicate that his replacement thyroid hormone may be slightly high.

The report of a December 2014 VA examination documents the Veteran's report of being emotional, tired, run down, and sweating a lot.  He reported that he experiences the opposite in cold environments.  He also reported weight gain.  Physical examination revealed normal deep tendon reflexes, regular pulse, normal neck with no palpable thyroid enlargement or nodules, and normal eyes with no exophthalmos.  The examiner endorsed that the following symptoms are attributable to the Veteran's thyroid disability: mental sluggishness, slowing of thought, mental disturbance, continuous medication, and cold intolerance.  Although the examiner also indicated that the Veteran's reported forty pound weight gain is attributable to his thyroid disability, the examiner subsequently concluded that the Veteran's weight gain is likely related to dietary intake, poor fitness level, and normal weight changes with age.  Notwithstanding this assessment, the Board finds that the evidence stands in equipoise as to whether the Veteran's weight gain is due to hypothyroidism, and thus, will regard it as a manifestation of his thyroid disability for rating purposes.

In the June 2014 JMR, the Veteran and Secretary agreed that the Board failed to consider Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009), which held that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  The Board notes that the criteria associated with hypothyroidism are not successive and conjunctive.  

After a review of the lay and medical evidence, the Board finds that the Veteran's hypothyroidism, status-post Grave's disease, most closely approximates a 60 percent disability evaluation, which contemplates his complaints of fatigability, mental sluggishness, use of continuous medication, fine tremor, mental disturbance, weight gain, cold intolerance, and sleepiness.  In light of 38 C.F.R. § 4.7, which provides that a higher evaluation will be assigned only if the disability more closely approximates the criteria for that rating, the Board finds that there is no competent evidence of cardiovascular involvement, bradycardia, or similar manifestations of a thyroid disability, and thus, the Veteran's disability does not approximate the criteria for a 100 percent rating.  To the extent that he reports heart involvement, even if we assume his competence, the medical evidence disclosing no recent cardiac manifestations is far more probative and credible than the lay evidence.  We note that in May 2008, he complained of squeezing chest pains.  However, there was a negative stress test and there was a self report of a normal finding by a private cardiologist.

Notably, muscular weakness also has not been shown on examination.  The Veteran has, on other occasions, attributed his claimed muscle weakness to other conditions, such as a cholesterol-lowering drug and his back condition.  The VA examinations to evaluate his thyroid condition did not demonstrate muscular weakness.  The October 2009 outpatient treatment report of 5/5 strength is inconsistent with muscle weakness.  Again, the Board finds that the medical evidence is more probative than the lay evidence.

The Board acknowledges that the criteria for rating hypothyroidism, status-post Grave's disease, are not cumulative and successive, but reiterates that the medical evidence fails to indicate cardiovascular involvement, bradycardia, or muscular weakness associated with his thyroid disability.  The Board is fully aware that the appellant is competent to report his symptoms.  However, as previously discussed, his assertions are inconsistent with the medical evidence of record.  Under the circumstances, the medical evidence is more probative than any implied pleadings or lay evidence.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptoms of the Veteran's hypothyroidism, status-post Grave's disease, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms of fatigability and mental sluggishness, which were addressed in the VA examinations and treatment records and which provided the basis for the disability rating.  In addition, the Veteran has not asserted, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  None of the VA examiners indicated that the Veteran lost any time from work due to his hypothyroidism; to the contrary, the Veteran lost 3 days of work per month.  The medical evidence also indicates that the Veteran is unemployed due to his back disorder and his depression.  Thus, in the absence of exceptional factors associated with hypothyroidism, status-post Grave's disease, the Board finds that referral for consideration of an extraschedular rating for the Veteran's hypothyroidism, status-post Grave's disease, is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, it is observed that for the period on appeal, the Veteran has either been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) or has had a schedular rating of 100 percent, and thus, the question of whether a TDIU is warranted during this period is moot.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 60 percent for hypothyroidism, status-post Grave's disease, is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


